          Case 4:17-cv-00421-RCC Document 81 Filed 08/13/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Eduardo Gonzalez-Gallegos,                        No. CV-17-00421-TUC-RCC
10                  Plaintiff,                         ORDER
11   v.
12   Department of Justice, et al.,
13                  Defendants.
14
15            Pending before the Court is Plaintiff Eduardo Gonzalez-Gallegos’ Request for the
16   Court to Recommend or Otherwise Direct that the Court’s July 7, 2020 Order (Doc. 77)

17   be Published in the Federal Supplement. (Doc. 80.) Plaintiff believes this Order would be
18   beneficial to other litigants since it addresses whether the Deputy Attorney General of the

19   United States Attorneys’ Office can be considered a Head of Agency under the Federal

20   Records Act (FRA) and whether the Administrative Procedures Act allows for
21   jurisdiction over provisions of the FRA. (Id.) He asserts these issues are of first
22   impression for the District of Arizona and the Ninth Circuit. (Id.)

23            Within the district courts, whether an opinion is published or unpublished is of no

24   matter, as this opinion holds no precedential value to other district court cases and applies

25   only to the case at hand. However, Plaintiff appears to want the Court’s Order

26   “published” for its persuasive value. “A published opinion is one that appears in the
27   ordinary West Federal Reporter series (not including West’s Federal Appendix) or as a
28   recent opinion intended to be so published.” Doe v. Doe, 52 P.3d 255, 269 (Haw. 2002);
      Case 4:17-cv-00421-RCC Document 81 Filed 08/13/20 Page 2 of 2



 1   Cont’l W. Ins. Co. v. Costco Wholesale Corp., No. C10-1987 RAJ, 2011 WL 3583226, at
 2   *2 (W.D. Wash. Aug. 15, 2011) (“[J]udges . . . often use the term [‘published’] to
 3   distinguish between cases published in one of the West Publishing Company’s (West’s)
 4   official reporters and those that are not.”) (quotation marks omitted). “[T]he vast majority
 5   of district court judges exercise little or no control over which cases become ‘published’
 6   in West’s official reporters. Although judges may request the publication of a particular
 7   order, West need not grant the request.” Cont’l W. Ins. Co., 2011 WL 3583226, at *3.
 8   Moreover, in general “a federal court has neither the power to render advisory opinions
 9   nor to decide questions that cannot affect the rights of litigants in the case before them.”
10   Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (quotation marks and citations omitted).
11          Because any order requesting publication would be advisory, the Court does not
12   have the power to issue such an order. However, the Court recognizes that its previous
13   opinion may be persuasive in similar cases. While the Court makes no promises and
14   issues no direct orders, it will submit a recommendation to West that the July 7, 2020
15   Order (Doc. 77) be published.
16          Accordingly, IT IS ORDERED Plaintiff Eduardo Gonzalez-Gallegos’ Request for
17   the Court to Recommend or Otherwise Direct that the Court’s July 7, 2020 Order is
18   GRANTED. (Doc. 80.)
19          Dated this 12th day of August, 2020.
20
21
22
23
24
25
26
27
28


                                                -2-
